Title: From John Adams to Andrew Nichols, 23 February 1820
From: Adams, John
To: Nichols, Andrew



Sir
Montezillo Febry 23d. 1820

I owe you many thanks for your favour of the 15th. and espicially for your address which abounds with excellent observations on a Subject in which the health and happiness of the people of America the Principles and system of our free Constitution of Government and the future fortunes of Posterity were are greatly and deeply interested— accept my by best thanks and bestwishes for your success macte virtute esto

John Adams